DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Xia (US 2021/0066461), Huang (US 2021/0050366), Lee (US 2018/0130814), Ahn (US Pat. No. 9,520,403), Hwang (US 2019/0157406), Mignot (US 2020/0388567), Nakamura (US 2006/0178007), Xu (US 2021/0050367), Xu (US 2021/0050358), Guo (US 10,566,336), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
	Regarding Claim 1 (from which claims 2-8, and 21-23 depend), wherein at least a portion of the adhesion layer is between the first and second source contacts and conductively connects the first and second source contacts.	Regarding Claim 9 (from which claims 10-12 depend), an adhesion layer conductively connecting at least two of the plurality of source contacts separated by at least one of the support structures.	Regarding Claim 24 (from which claims 25-28 depend), an adhesion layer below a top surface of the source structure and conductively connects the first and second source contacts, the top surface of the source structure being coplanar with a top surface of the support structure.
Conclusion
Huang (US 2021/0050366) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114.  Huang does not qualify as prior art. 	Lee (US 2018/0130814) discloses (Fig. 2B) a source contact CSL surrounded by spacers 151.	Ahn (US Pat. No. 9,520,403) discloses (Fig. 2B) source line 31 and 32 with contact portions contacting 25 and 26.	Hwang (US 2019/0157406) discloses (Fig. 2A) source contacts 165 on left and right contacted by barrier layer 160. 	Mignot (US 2020/0388567) discloses using barrier layer materials as adhesion layers for metals (Para [0040]). 	Nakamura (US 2006/0178007) discloses barrier layer metals have good adhesion properties (Para [0041]). 	Xu (US 2021/0050367) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114 and first and second connection layers 108-1 and cap layer 108-2.  Xu does not qualify as prior art.	Xu (US 2021/0050358) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114 and first and second connection layers 108-1 and cap layer 108-2.  Xu does not qualify as prior art.	Guo (US 10,566,336) discloses forming a contact layer as a composite with an adhesion/barrier layer (Col. 12, lines: 22-43).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819